DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


        Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamada et al (US 2016/0215170)
   Tamada discloses a chemical mechanical polishing composition (page 2, para 0017), the composition consisting of, as initial components: water (page 7, para 0090, page 10, para 0120); an oxidizing agent comprises iodate compounds, periodate compounds (page 3, para 0044, page 4, para 0046-0047)
 colloidal silica abrasive particles comprising a nitrogen-containing compound ( page 2, para 0028)
Since the limitations of “a pH adjusting agent” and, “a biocide” are optional, they cannot be used to distinguished claim 1 over the prior art of Tamada. Tamada also discloses that 

  Regarding claim 2, Tamada discloses that the oxidizing agent is in amounts of 0.001 mass%/wt% or greater (page 4, para 0049)
 Regarding claim 3, Tamada discloses that the iodate compounds is ammonium iodate ( page 4, para 0047)
Regarding claim 4, Tamada discloses that the periodate compounds is ammonium periodate ( page 4, para 0047)
Regarding claim 5, Tamada discloses that the nitrogen-containing compound of the colloidal silica abrasive particles is an aminosilane (page 2, para 0028)
 Regarding claim 6, Tamada discloses that the pH of the chemical mechanical polishing composition is preferably 10 or less (page 5, para 0064), which reads on the pH of the chemical mechanical polishing is 7-13

Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang  (US 10,792,785)
     Zhang discloses a chemical mechanical polishing composition (see abstract), the composition consisting of, as initial components: water (col 4, lines 42-52, col 10, lines 52-61); an oxidizing agent comprises periodate salt/compounds ( col  11, lines 6-24), colloidal silica abrasive particles comprising a nitrogen-containing compound ( col 4, lines 56-62, col 6, lines 5-15, col 22, lines 1-15), 

a pH of the chemical mechanical polishing composition is preferably 7 to about 14 ( col 8, lines 26-45 ), which reads on wherein a pH of the chemical mechanical polishing composition is equal to or greater than 7 
  Regarding claim 2, Zhang discloses that the oxidizing agent is in amounts of 0.1 wt% to 10 wt % (col 11, lines 26-32), which reads on wherein the oxidizing agent is in amount of 0.001 wt% or greater 
 Regarding claim 5, Zhang discloses that the nitrogen-containing compound of the colloidal silica abrasive particles is an aminosilane (col 6, lines 7-16)
 Regarding claim 6, Zhang discloses that the pH of the chemical mechanical polishing composition is preferably 7 to about 14 (col 8, lines 26-45), which reads on the pH of the chemical mechanical polishing is 7-13

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamada et al (US 2016/0215170) as applied to claims 1-6 above and further in view of Boggs et al (US 2010/0087065)
  The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claim 3, Tamada fails to disclose the limitation of wherein the iodate compounds comprises ammonium iodate
  Boggs discloses a chemical mechanical polishing composition comprises oxidizing agent such as ammonium iodate (page 7, para 0064)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a conventional oxidizing agent such as ammonium iodate in Tamada’s chemical mechanical polishing composition to remove metal electrons and raise the atomic valence as taught in Boggs ( page 7, para 0064)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tamada et al (US 2016/0215170) as applied to claims 1-6 above and further in view of Shi et al (US 2015/0050809)
  The features of claim 1 are set forth in paragraph 2 above. Unlike the instant claimed invention as per claim 4, Tamada fails to disclose the limitation of wherein the periodate compounds comprises ammonium periodate
   Shi discloses a chemical mechanical polishing composition comprises oxidizing agent such as ammonium periodate (page 3, para 0032)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LAN VINH/Primary Examiner, Art Unit 1713